DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 02/23/2021. Claims 1-14 are presently pending and are presented for examination. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
As per claim 1
Step 1: The claim is directed to a system as it recites (an information processing device).
Step 2 Prong 1: The claim is directed to an abstract idea of a mental process. The claim
recites the limitations (generate...a plurality of points), (search for…a trajectory candidate), and
(select the trajectory). These limitations as drafted are simple processes that under their broadest reasonable interpretations cover the performance of these limitations in the mind or by hand.
Step 2 Prong 2: Judicial exception is not integrated into a practical application. The claim does recite the additional element of a generic processor. The recited processor is recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception in a
vehicle environment. The generation and selection of potential routes is well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 1 is not patent eligible under 35 U.S.C. § 101.
As per claims 2-10 
These system claims further define the abstract ideas of the mental processes illustrated in claim 1, they do not recite any additional elements or other limitations that transform
the determinations of the potential vehicle paths, objects, their direction, the desire to overtake, to minimize anticipated fuel consumption, and driving undertaken by the human operator, and these elements are well-understood, routine and conventional in the art, as indicated in the following rejections under 103.
As per claim 11
Step 1: The claim is directed to a method as it recites (an information processing method).
Step 2 Prong 1: The claim is directed to an abstract idea of a mental process. The claim
recites the limitations (generating...a plurality of points), (searching for…a trajectory candidate), and (selecting the trajectory). These limitations as drafted are simple processes that under their broadest reasonable interpretations cover the performance of these limitations in the mind or by hand.
Step 2 Prong 2: Judicial exception is not integrated into a practical application. The claim does not recite the additional elements.
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception in a
vehicle environment. The generation and selection of potential routes is well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 11 is not patent eligible under 35 U.S.C. § 101.
As per claim 12
Step 1: The claim is directed to a system as it recites (a computer program product).
Step 2 Prong 1: The claim is directed to an abstract idea of a mental process. The claim
recites the limitations (generating...a plurality of points), (searching for…a trajectory candidate), and (selecting the trajectory). These limitations as drafted are simple processes that under their broadest reasonable interpretations cover the performance of these limitations in the mind or by hand.
Step 2 Prong 2: Judicial exception is not integrated into a practical application. The claim does not recite the additional elements.
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception in a
vehicle environment. The generation and selection of potential routes is well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 12 is not patent eligible under 35 U.S.C. § 101.
As per claim 13
Step 1: The claim is directed to a system as it recites (an information processing system).
Step 2 Prong 1: The claim is directed to an abstract idea of a mental process. The claim
recites the limitations (generate...a plurality of points), (search for…a trajectory candidate), and
(select the trajectory). These limitations as drafted are simple processes that under their broadest reasonable interpretations cover the performance of these limitations in the mind or by hand.
Step 2 Prong 2: Judicial exception is not integrated into a practical application. The claim does recite the additional element of a generic processor. The recited processor is recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception in a
vehicle environment. The generation and selection of potential routes is well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 13 is not patent eligible under 35 U.S.C. § 101.
As per claim 14
Step 1: The claim is directed to a system as it recites (a vehicle control system).
Step 2 Prong 1: The claim is directed to an abstract idea of a mental process. The claim
recites the limitations (generate...a plurality of points), (search for…a trajectory candidate), and
(select the trajectory). These limitations as drafted are simple processes that under their broadest reasonable interpretations cover the performance of these limitations in the mind or by hand.
Step 2 Prong 2: Judicial exception is not integrated into a practical application. The claim does recite the additional element of a generic processor. The recited processor is recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception in a
vehicle environment. The generation and selection of potential routes is well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 14 is not patent eligible under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10, and 11-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Katsuki et al., US-20180364060-A1, hereinafter referred to as Katsuki. 
As per claim 1
Katsuki discloses [a]n information processing device comprising: one or more hardware processors configured to generate, on a basis of one or more avoidance patterns each indicating one or more operations of a mobile object for avoiding an object, a plurality of nodes at positions corresponding to the operations indicated by the avoidance patterns to avoid a first object on a first trajectory (obstacle is another mobile object, plurality of routes connecting plurality of nodes toward a traveling direction, mobile object 10 travels and passes the object 12, traveling cost that is equal to or smaller than the threshold using the nodes N (the node N1, the node N2), generation unit 20K generates the curved route 62 by using the route 60 searched for at Step S116 – Katsuki Figs 2 & 7A-D + ¶75 & ¶79 & ¶90 & ¶96 & ¶204 & ¶205); 
search for, among a plurality of trajectory candidates connecting the plurality of nodes, a trajectory candidate having a moving cost smaller than a moving cost of another trajectory candidate for each of the avoidance patterns (obstacle is another mobile object, plurality of routes connecting plurality of nodes toward a traveling direction, mobile object 10 travels and passes the object 12, traveling cost that is equal to or smaller than the threshold using the nodes N (the node N1, the node N2), generation unit 20K generates the curved route 62 by using the route 60 searched for at Step S116 – Katsuki Figs 2 & 7A-D + ¶75 & ¶79 & ¶90 & ¶96 & ¶204 & ¶205); 
select the trajectory candidate having the moving cost smaller than the moving cost of the other trajectory candidate among one or more trajectory candidates searched for each of the avoidance patterns (obstacle is another mobile object, plurality of routes connecting plurality of nodes toward a traveling direction, mobile object 10 travels and passes the object 12, traveling cost that is equal to or smaller than the threshold using the nodes N (the node N1, the node N2), generation unit 20K generates the curved route 62 by using the route 60 searched for at Step S116 – Katsuki Figs 2 & 7A-D + ¶75 & ¶79 & ¶90 & ¶96 & ¶204 & ¶205).
Katsuki suggests but does not expressly disclose a moving cost smaller than the moving cost of the other trajectory candidate; however, Katsuki does teach the limitation in paragraph ¶204 where the traveling cost is compared to a threshold. The other trajectory candidates each perform the function of a threshold that the trajectories are subsequently compared to, as if they were being compared to the threshold number. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Katsuki that teaches a moving cost smaller than the moving cost of the other trajectory candidates, as the multitude of potential trajectories are filtered based upon a threshold value to select the most cost-effective route. 
As per claim 2
Katsuki further discloses wherein the one or more hardware processors generate, in presence of a second object on a second trajectory that is the trajectory candidate the one or more hardware processors searches for, a plurality of nodes at positions corresponding to the operations indicated by the avoidance patterns to avoid the second object on the second trajectory, and search for the trajectory candidate having the moving cost smaller than the moving cost of the other trajectory candidate among the plurality of trajectory candidates connecting the plurality of nodes generated for the second trajectory (obstacle is another mobile object, plurality of routes connecting plurality of nodes toward a traveling direction, mobile object 10 travels and passes the object 12, traveling cost that is equal to or smaller than the threshold using the nodes N (the node N1, the node N2), generation unit 20K generates the curved route 62 by using the route 60 searched for at Step S116 – Katsuki Figs 2 & 7A-D + ¶75 & ¶79 & ¶90 & ¶96 & ¶204 & ¶205).
As per claim 3
Katsuki further discloses wherein the one or more hardware processors are further configured to: calculate a cost of a trajectory from another node to be connected to the node for each of the nodes; and add the node having the cost satisfying a predetermined first condition to a search space for the searched trajectory candidate, and the one or more hardware processors search for the trajectory candidate having the moving cost smaller than the moving cost of the other trajectory candidate among the plurality of trajectory candidates connecting the plurality of nodes included in the search space (obstacle is another mobile object, plurality of routes connecting plurality of nodes toward a traveling direction, mobile object 10 travels and passes the object 12, traveling cost that is equal to or smaller than the threshold using the nodes N (the node N1, the node N2), generation unit 20K generates the curved route 62 by using the route 60 searched for at Step S116 – Katsuki Figs 2 & 7A-D + ¶75 & ¶79 & ¶90 & ¶96 & ¶204 & ¶205).
As per claim 4
Katsuki further discloses wherein the operation includes: driving on a reference trajectory represented by position information representing a scheduled driving route and time information that is a speed at each position on the scheduled driving route or time to pass each position on the scheduled driving route, at least one of deviation from the reference trajectory and merging of a new reference trajectory, and driving on the new reference trajectory ((sd coordinate space and the scheduled passing time (t) or the scheduled passing speed (v), in the search space 40., FIG. 9 illustrates an example of a case in which the region 52B around the deviation start scheduled space 51B is determined to be the third region 48., The determination unit 20G also determines a region that is present around at least one of the deviation end scheduled space 51C and an acceleration/deceleration end scheduled space 51B in the space after interference 50B, – Katsuki ¶110 & ¶128 & ¶129).
As per claim 6
Katsuki further discloses wherein the operation includes: driving on a reference trajectory represented by position information representing a scheduled driving route and time information that is a speed at each position on the scheduled driving route or time to pass each position on the scheduled driving route, at least one of deviation from the reference trajectory and merging of a new reference trajectory, and driving on the new reference trajectory, and overtaking of the object includes: driving on the reference trajectory until a point before reaching the object, deviation from the reference trajectory at the point before reaching the object, merging of the new reference trajectory after reaching ahead of the object in a moving direction, and driving on the new reference trajectory ((sd coordinate space and the scheduled passing time (t) or the scheduled passing speed (v), in the search space 40., FIG. 9 illustrates an example of a case in which the region 52B around the deviation start scheduled space 51B is determined to be the third region 48., The determination unit 20G also determines a region that is present around at least one of the deviation end scheduled space 51C and an acceleration/deceleration end scheduled space 51B in the space after interference 50B, – Katsuki ¶110 & ¶128 & ¶129 – Examiner reasons that the time to reach the originally planned nodes is altered as a result of the deviation maneuver).
As per claim 8
Katsuki further discloses wherein the operation includes: driving on a reference trajectory represented by position information representing a scheduled driving route and time information that is a speed at each position on the scheduled driving route or time to pass each position on the scheduled driving route, at least one of deviation from the reference trajectory and merging of a new reference trajectory, and driving on the new reference trajectory, and acceleration or deceleration for avoiding collision with the object includes: driving on the reference trajectory to a point before reaching the object, deviation from the reference trajectory at the point before reaching the object in a time-axis direction, merging of the new reference trajectory, and driving on the new reference trajectory ((sd coordinate space and the scheduled passing time (t) or the scheduled passing speed (v), in the search space 40., Specifically, the determination unit 20G determines region around at least one of an acceleration/deceleration start scheduled space 51A, FIG. 9 illustrates an example of a case in which the region 52B around the deviation start scheduled space 51B is determined to be the third region 48., The determination unit 20G also determines a region that is present around at least one of the deviation end scheduled space 51C and an acceleration/deceleration end scheduled space 51B in the space after interference 50B, – Katsuki ¶110 & ¶118 & ¶128 & ¶129).
As per claim 10
Katsuki further discloses wherein the one or more hardware processors are further configured to: output information based on the selected trajectory candidate (obstacle is another mobile object, plurality of routes connecting plurality of nodes toward a traveling direction, mobile object 10 travels and passes the object 12, traveling cost that is equal to or smaller than the threshold using the nodes N (the node N1, the node N2), generation unit 20K generates the curved route 62 by using the route 60 searched for at Step S116 – Katsuki Figs 2 & 7A-D + ¶75 & ¶79 & ¶90 & ¶96 & ¶204 & ¶205).
As per claim 11
Katsuki discloses [a]n information processing method implemented by a computer, the method comprising: generating, on a basis of one or more avoidance patterns each indicating one or more operations of a mobile object for avoiding an object, a plurality of nodes at positions corresponding to the operations indicated by the avoidance patterns to avoid a first object on a first trajectory (obstacle is another mobile object, plurality of routes connecting plurality of nodes toward a traveling direction, mobile object 10 travels and passes the object 12, traveling cost that is equal to or smaller than the threshold using the nodes N (the node N1, the node N2), generation unit 20K generates the curved route 62 by using the route 60 searched for at Step S116 – Katsuki Figs 2 & 7A-D + ¶75 & ¶79 & ¶90 & ¶96 & ¶204 & ¶205); 
searching for, among a plurality of trajectory candidates connecting the plurality of nodes, a trajectory candidate having a moving cost smaller than a moving cost of another trajectory candidate for each of the avoidance patterns (obstacle is another mobile object, plurality of routes connecting plurality of nodes toward a traveling direction, mobile object 10 travels and passes the object 12, traveling cost that is equal to or smaller than the threshold using the nodes N (the node N1, the node N2), generation unit 20K generates the curved route 62 by using the route 60 searched for at Step S116 – Katsuki Figs 2 & 7A-D + ¶75 & ¶79 & ¶90 & ¶96 & ¶204 & ¶205); 
selecting the trajectory candidate having the moving cost smaller than the moving cost of the other trajectory candidate among one or more trajectory candidates searched for each of the avoidance patterns (obstacle is another mobile object, plurality of routes connecting plurality of nodes toward a traveling direction, mobile object 10 travels and passes the object 12, traveling cost that is equal to or smaller than the threshold using the nodes N (the node N1, the node N2), generation unit 20K generates the curved route 62 by using the route 60 searched for at Step S116 – Katsuki Figs 2 & 7A-D + ¶75 & ¶79 & ¶90 & ¶96 & ¶204 & ¶205).
As per claim 12
Katsuki discloses [a] computer program product having a non-transitory computer readable medium including programmed instructions, wherein the instructions, when executed by a computer, cause the computer to perform: generating, on a basis of one or more avoidance patterns each indicating one or more operations of a mobile object for avoiding an object, a plurality of nodes at positions corresponding to the operations indicated by the avoidance patterns to avoid a first object on a first trajectory (obstacle is another mobile object, plurality of routes connecting plurality of nodes toward a traveling direction, mobile object 10 travels and passes the object 12, traveling cost that is equal to or smaller than the threshold using the nodes N (the node N1, the node N2), generation unit 20K generates the curved route 62 by using the route 60 searched for at Step S116 – Katsuki Figs 2 & 7A-D + ¶75 & ¶79 & ¶90 & ¶96 & ¶204 & ¶205); 
searching for, among a plurality of trajectory candidates connecting the plurality of nodes, a trajectory candidate having a moving cost smaller than a moving cost of another trajectory candidate for each of the avoidance patterns (obstacle is another mobile object, plurality of routes connecting plurality of nodes toward a traveling direction, mobile object 10 travels and passes the object 12, traveling cost that is equal to or smaller than the threshold using the nodes N (the node N1, the node N2), generation unit 20K generates the curved route 62 by using the route 60 searched for at Step S116 – Katsuki Figs 2 & 7A-D + ¶75 & ¶79 & ¶90 & ¶96 & ¶204 & ¶205); 
selecting the trajectory candidate having the moving cost smaller than the moving cost of the other trajectory candidate among one or more trajectory candidates searched for each of the avoidance patterns (obstacle is another mobile object, plurality of routes connecting plurality of nodes toward a traveling direction, mobile object 10 travels and passes the object 12, traveling cost that is equal to or smaller than the threshold using the nodes N (the node N1, the node N2), generation unit 20K generates the curved route 62 by using the route 60 searched for at Step S116 – Katsuki Figs 2 & 7A-D + ¶75 & ¶79 & ¶90 & ¶96 & ¶204 & ¶205).
As per claim 13
Katsuki discloses [a]n information processing system comprising: a learning device and an information processing device, wherein the information processing device comprises: one or more first hardware processors configured to, generate, on a basis of one or more avoidance patterns each indicating one or more operations of a mobile object for avoiding an object, a plurality of nodes at positions corresponding to the operations indicated by the avoidance patterns to avoid a first object on a first trajectory (obstacle is another mobile object, plurality of routes connecting plurality of nodes toward a traveling direction, mobile object 10 travels and passes the object 12, traveling cost that is equal to or smaller than the threshold using the nodes N (the node N1, the node N2), generation unit 20K generates the curved route 62 by using the route 60 searched for at Step S116 – Katsuki Figs 2 & 7A-D + ¶75 & ¶79 & ¶90 & ¶96 & ¶204 & ¶205), 
search for, among a plurality of trajectory candidates connecting the plurality of nodes, a trajectory candidate having a moving cost smaller than a moving cost of another trajectory candidate for each of the avoidance patterns (obstacle is another mobile object, plurality of routes connecting plurality of nodes toward a traveling direction, mobile object 10 travels and passes the object 12, traveling cost that is equal to or smaller than the threshold using the nodes N (the node N1, the node N2), generation unit 20K generates the curved route 62 by using the route 60 searched for at Step S116 – Katsuki Figs 2 & 7A-D + ¶75 & ¶79 & ¶90 & ¶96 & ¶204 & ¶205), 
select the trajectory candidate having the moving cost smaller than the moving cost of the other trajectory candidate among one or more trajectory candidates searched for each of the avoidance patterns, and the learning device comprises: one or more second hardware processors configured to obtain information used for the one or more first hardware processors to generate the nodes by learning (obstacle is another mobile object, plurality of routes connecting plurality of nodes toward a traveling direction, mobile object 10 travels and passes the object 12, traveling cost that is equal to or smaller than the threshold using the nodes N (the node N1, the node N2), generation unit 20K generates the curved route 62 by using the route 60 searched for at Step S116 – Katsuki Figs 2 & 7A-D + ¶75 & ¶79 & ¶90 & ¶96 & ¶204 & ¶205).
As per claim 14
Katsuki discloses [a] vehicle control system adapted to control a vehicle, the vehicle control system comprising: an information processing device configured to generate a trajectory of the vehicle; and a power control device configured to control a power unit for driving the vehicle on a basis of the trajectory, wherein the information processing device comprises: one or more hardware processors configured to generate, on a basis of one or more avoidance patterns each indicating one or more operations of a mobile object for avoiding an object, a plurality of nodes at positions corresponding to the operations indicated by the avoidance patterns to avoid a first object on a first trajectory (obstacle is another mobile object, plurality of routes connecting plurality of nodes toward a traveling direction, mobile object 10 travels and passes the object 12, traveling cost that is equal to or smaller than the threshold using the nodes N (the node N1, the node N2), generation unit 20K generates the curved route 62 by using the route 60 searched for at Step S116 – Katsuki Figs 2 & 7A-D + ¶75 & ¶79 & ¶90 & ¶96 & ¶204 & ¶205), 
search for, among a plurality of trajectory candidates connecting the plurality of nodes, a trajectory candidate having a moving cost smaller than a moving cost of another trajectory candidate for each of the avoidance patterns (obstacle is another mobile object, plurality of routes connecting plurality of nodes toward a traveling direction, mobile object 10 travels and passes the object 12, traveling cost that is equal to or smaller than the threshold using the nodes N (the node N1, the node N2), generation unit 20K generates the curved route 62 by using the route 60 searched for at Step S116 – Katsuki Figs 2 & 7A-D + ¶75 & ¶79 & ¶90 & ¶96 & ¶204 & ¶205), 
select the trajectory candidate having the moving cost smaller than the moving cost of the other trajectory candidate among one or more trajectory candidates searched for each of the avoidance patterns (obstacle is another mobile object, plurality of routes connecting plurality of nodes toward a traveling direction, mobile object 10 travels and passes the object 12, traveling cost that is equal to or smaller than the threshold using the nodes N (the node N1, the node N2), generation unit 20K generates the curved route 62 by using the route 60 searched for at Step S116 – Katsuki Figs 2 & 7A-D + ¶75 & ¶79 & ¶90 & ¶96 & ¶204 & ¶205).
Claims 5 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Katsuki, as per claim 1, and further in view of Nimura, US-20220258763-A1, hereinafter referred to as Nimura. 
As per claim 5
Katsuki further discloses wherein the avoidance pattern includes: overtaking of the object, acceleration or deceleration for avoiding collision with the object (Specifically, the determination unit 20G determines region around at least one of an acceleration/deceleration start scheduled space 51A, FIG. 9 illustrates an example of a case in which the region 52B around the deviation start scheduled space 51B is determined to be the third region 48., The determination unit 20G also determines a region that is present around at least one of the deviation end scheduled space 51C and an acceleration/deceleration end scheduled space 51B in the space after interference 50B, – Katsuki ¶118 & ¶128 & ¶129).
Katsuki does not disclose following of the object.
However, Nimura teaches following of the object (node data about node points, Specifically, a cost for each of the static travel path and at least one dynamic travel path is calculated for an area from a current location of the vehicle to the end of a section including the “factor that affects travel of the vehicle”, and a travel path with a minimum cost is selected., Specifically, when it is predicted that the vehicle and the affecting factor are located in the same lane at the present time or in the future and a distance therebetween reaches within an appropriate vehicle-to-vehicle distance D, it is determined that the affecting factor affects travel of the vehicle. – Nimura ¶51 & ¶81 & ¶123).
	Katsuki discloses a vehicle collision avoidance method and system that utilizes multiple pathing nodes to select the most cost-effective path. Nimura teaches a drive assistance device that accounts for path nodes to minimize traveling costs even in following scenarios. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Katsuki, a vehicle collision avoidance method and system that utilizes multiple pathing nodes to select the most cost-effective path with a drive assistance device that accounts for path nodes to minimize traveling costs even in following scenarios, as taught by Nimura, so that drive assistance can be appropriately provided, see Nimura ¶16. 
As per claim 7
Katsuki further discloses wherein the operation includes: driving on a reference trajectory represented by position information representing a scheduled driving route and time information that is a speed at each position on the scheduled driving route or time to pass each position on the scheduled driving route, at least one of deviation from the reference trajectory and merging of a new reference trajectory, and driving on the new reference trajectory ((sd coordinate space and the scheduled passing time (t) or the scheduled passing speed (v), in the search space 40., FIG. 9 illustrates an example of a case in which the region 52B around the deviation start scheduled space 51B is determined to be the third region 48., The determination unit 20G also determines a region that is present around at least one of the deviation end scheduled space 51C and an acceleration/deceleration end scheduled space 51B in the space after interference 50B, – Katsuki ¶110 & ¶128 & ¶129).
Katsuki does not disclose following of the object includes: driving on the reference trajectory until a point before reaching the object, merging of the new reference trajectory that is a trajectory obtained by displacing the trajectory of the object in an extension direction along a moving direction of the mobile object, and driving on the new reference trajectory.
However, Nimura teaches following of the object includes: driving on the reference trajectory until a point before reaching the object, merging of the new reference trajectory that is a trajectory obtained by displacing the trajectory of the object in an extension direction along a moving direction of the mobile object, and driving on the new reference trajectory (node data about node points, Specifically, a cost for each of the static travel path and at least one dynamic travel path is calculated for an area from a current location of the vehicle to the end of a section including the “factor that affects travel of the vehicle”, and a travel path with a minimum cost is selected., Specifically, when it is predicted that the vehicle and the affecting factor are located in the same lane at the present time or in the future and a distance therebetween reaches within an appropriate vehicle-to-vehicle distance D, it is determined that the affecting factor affects travel of the vehicle., calculates a path for the vehicle to return to the static travel path – Nimura Fig 15 + ¶51 & ¶81 & ¶123 & ¶127).
	Katsuki discloses a vehicle collision avoidance method and system that utilizes multiple pathing nodes to select the most cost-effective path. Nimura teaches a drive assistance device that accounts for path nodes to minimize traveling costs even in following scenarios. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Katsuki, a vehicle collision avoidance method and system that utilizes multiple pathing nodes to select the most cost-effective path with a drive assistance device that accounts for path nodes to minimize traveling costs even in following scenarios, as taught by Nimura, so that drive assistance can be appropriately provided, see Nimura ¶16. 
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Katsuki, as per claim 1, and further in view of Zhu, US-20210200220-A1, hereinafter referred to as Zhu. 
As per claim 9
Katsuki does not disclose wherein the one or more hardware processors generate the plurality of nodes for each of the operations included in the avoidance patterns, and when the generated nodes satisfy a predetermined second condition, stop generation of nodes with respect to an operation for which nodes are not generated.
However, Zhu teaches wherein the one or more hardware processors generate the plurality of nodes for each of the operations included in the avoidance patterns, and when the generated nodes satisfy a predetermined second condition, stop generation of nodes with respect to an operation for which nodes are not generated (A-star does this by maintaining a tree of paths originating at the start node and extending those paths one edge at a time until its termination criterion is satisfied. A-star determines which of its paths to extend based on the cost of the path and an estimate of the cost required to extend the path all the way to the goal node. – Zhu Fig 5 + ¶51).
Katsuki discloses a vehicle collision avoidance method and system that utilizes multiple pathing nodes to select the most cost-effective path. Zhu teaches a path planning system and method for an autonomous vehicle that ceases to generate navigational nodes once a termination condition is met. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Katsuki, a vehicle collision avoidance method and system that utilizes multiple pathing nodes to select the most cost-effective path with a path planning system and method for an autonomous vehicle that ceases to generate navigational nodes once a termination condition is met, as taught by Zhu, when there are no paths eligible to be extended, see Zhu ¶51. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668